MEMORANDUM **
Stewart Douglas Waterhouse appeals pro se the denial of his motion for declaratory judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Waterhouse contends that he was denied his right to counsel on both direct appeal and collateral attack. He then discusses the alleged errors that occurred prior to his guilty plea and on appeal. The district court correctly held that a motion for declaratory judgment is not the proper vehicle for challenging convictions. See United States v. Gutierrez, 116 F.3d 412, 415-16 (9th Cir.1997).
To the extent that Waterhouse is requesting clarification of a criminal defen*51dant’s rights to counsel, the district court properly denied Waterhouse’s motion'for declaratory judgment. See Aydin Corp. v. Union of India, 940 F.2d 527, 527-28 (9th Cir.1991) (stating that declaratory relief is proper only when there is an actual case or controversy); Hillblom v. United States, 896 F.2d 426, 480 (9th Cir.1990) (reaffirming that federal courts do not render advisory opinions).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.